OPINION.
August 1, 1905. The opinion of the Court was delivered by
In section 823 of Joyce on Electric Law, it is said: "The rule established in Hadley v. Baxendale, and which has been continuously asserted and affirmed, is, that the damages which a party to a contract ought to recover, in respect to a breach of it by the other, are such as naturally arise from the breach itself, or such as may reasonably be supposed to have been contemplated by the parties when making the contract as the probable result of the breach. And it may be added that the damages must be certain, both in their nature and in respect to the cause from which they proceed. They must not be the remote, but the proximate consequence of the breach of contract and must not be speculative or contingent. Again, to continue the rule of the Hadley v. Baxendale case, if the special circumstances under which the contract was actually made were communicated to and thus known by *Page 294 
both parties, the damages resulting from the breach of such a contract which they could reasonably contemplate would be the amount of injury which would ordinarily follow from a breach of contract under those special circumstances so known and communicated. But, on the other hand, if these special circumstances were wholly unknown to the party breaking the contract, he, at the most, could only be supposed to have had in his contemplation the amount of injury which would arise generally, and in the great multitudes of cases not affected by any special circumstances from such breach of contract, for had the special circumstances been known the parties might have specially provided for the breach of contract by special terms as to the damages in that case. This rule is applicable to the contracts of telegraph companies for the transmission of messages."
These principles are recognized in Arial v. Tel. Co., 70 S.C. 418, in which the Court uses this language: "The statute was not intended to make the company liable in all cases for mental anguish and suffering, where there was negligence in receiving, transmitting or delivering messages. In order to render the company liable in damages for mental anguish, the suffering must have been the direct, natural and proximate result of its negligence in receiving, transmitting or delivering the message. The message must show upon its face, or the company must have knowledge of such facts as will enable it to foresee that the failure to perform its duty may reasonably be expected to result in mental suffering. The company is not liable in damages for mental anguish, when it was merely incidental to the failure to perform its duty, as in such cases the suffering could not be reasonably anticipated, and was not a result which, it could be said, the parties had in contemplation in entering into the contract." See, also, Jones v. Tel. Co., 70 S.C. 539.
The case of Mood v. Tel. Co., 40 S.C. 524, 19 S.E., 67, shows that special damages are not recoverable, unless expressly alleged, and that those damages are special that do not necessarily result from the wrongful act. *Page 295 
The plaintiff's name is not mentioned in the telegram; therefore, the message does not show upon its face that her suffering could have been reasonably anticipated, and was a result which, it could be said, the parties must have had in contemplation in entering into the contract. Nor are there any allegations in the complaint that the defendant had notice that the telegram was sent for her benefit. The complaint fails to show that she was entitled either to damages as the direct and proximate result of the wrongful act, or to special damages. His Honor, the Circuit Judge, therefore, erred in overruling the demurrer.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed.